Citation Nr: 0020339	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a pilonidal cyst 
disability currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for a pilonidal cyst, and assigned a 10 
percent disability rating thereto.  The veteran filed a 
timely appeal to the disability rating assigned.

When this matter was previously before the Board in June 
1997, and again in February 1998, it was REMANDED to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's pilonidal cyst has required multiple 
surgeries, involves an extensive area, and is manifested by 
exudation and/or drainage from the cyst site.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for a 
pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7819 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected pilonidal cyst disorder.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in April 1995.  Accordingly, his claim 
must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran 
in the development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  See Fenderson, supra., citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (1999).

A review of the veteran's claims file indicates that the 
veteran underwent surgery for the removal of a pilonidal cyst 
in the early 1970's, followed by numerous follow-up visits 
following surgery for continued drainage.  Since service, he 
has undergone follow-up surgery on several occasions.  He 
maintains that the cyst has never healed properly, and still 
causes pain, swelling, and drainage.

In May 1996, the veteran underwent a VA scars examination.  
At that time, the veteran complained of recurrent pilonidal 
cysts since the early 1960's and 1970's.  He reported that he 
had undergone six surgeries, two of which were for scarring 
of the pilonidal cysts.  He complained of terrible pain over 
the scar site.  On examination, the scar was found to be 
well-healed and flesh-colored, with tenderness over the 
affected area.  There were no keloid formations, adhesions, 
or herniations.  There was also no inflammation, swelling, 
depression, limitation of vascular supply, or ulceration.  
Functioning of the area was decreased, although this was felt 
to be due to ankylosing spondylitis.  The examiner diagnosed 
status post resection of pilonidal cyst with six total 
surgeries, with scar as delineated.

In July 1996, the veteran underwent an excision of a 
recurrent pilonidal cyst with advancement flap repair at the 
Ohio State University Medical Center.  At the time of this 
surgery, it was noted that the veteran had a 25-year history 
of recurrent pilonidal cysts, for which he had undergone 
several surgical excisions.  The veteran again underwent a 
rectal flap repair at a VA medical center in March 1997.

In February 1998, the Board REMANDED the veteran's claim to 
the RO for further development.  Specifically, the Board 
noted that the veteran had not undergone a VA examination of 
his pilonidal cyst since the time of his July 1996 and March 
1997 surgeries.  The Board therefore instructed the RO to 
afford the veteran a new examination in order to determine 
the nature and severity of the veteran's pilonidal cyst 
disorder.  The examiner was also requested to provide 
opinions on the current functional limitations that the 
veteran experienced as a result of the cyst and related 
surgeries, including any muscle damage, impairment or 
limitation.

The veteran underwent a VA examination in September 1998.  
The examiner noted that he had reviewed the veteran's claims 
file in preparing this summary.  At the time of this 
examination, the veteran again reported a long history of 
surgeries for his pilonidal cyst.  His current complaints 
included difficulty performing basic activities of daily 
living such as bathing, house cleaning and cooking, secondary 
to constant drainage of the cyst area and discomfort.  He 
stated that he also had constant low back and hip pain which 
he rated as a "10" on a scale of 1 to 10.  He reported that 
his most recent surgery was in March 1997.  The examiner 
reviewed a letter from the veteran's surgeon in which he 
stated that the surgical wound had healed well.  However, 
this examiner also noted the veteran's family physician had 
recently stated that the veteran still had slight drainage 
from sinuses which had developed around the surgical wounds.

On examination, the veteran was found to have scar tissue in 
the area of the sacrum, which appeared to be well healed.  
There was no evidence of obvious drainage or infection.  
There was slight erythema over the surgical wound, which 
again was noted to be well healed.  The examiner rendered a 
relevant diagnosis of pilonidal cysts which appeared to be 
well healed.  He noted that he veteran apparently still had 
significant subjective pain and discomfort secondary to 
tissue trauma associated with surgery as well as chronic 
drainage from the cyst.  However, he noted that no drainage 
was appreciated during the examination.

In conclusion, the examiner stated that the veteran's current 
disability in regards to the pilonidal cyst appeared to be 
associated with that of chronic pain associated with the 
tissue trauma from multiple surgeries and from chronic 
drainage from the cyst, which was not appreciated on 
examination.  The examiner also stated that the constant pain 
of his surgical scar as well as the low back and hip pain 
associated with the pilonidal cyst surgeries limited his 
overall activities of daily living.  However, the examiner 
stated that he could find no connection between the veteran's 
pilonidal cyst and his ankylosing spondylitis, lung 
disorders, cardiovascular disorder, or his degenerative joint 
disease, as alleged by the veteran.

In February 1999, the veteran underwent a VA digestive 
conditions examination.  At that time, the examiner again 
noted a history of multiple excisions and revisions of a 
pilonidal cyst, with the most recent surgery having occurred 
in March 1997.  The veteran stated that he had developed back 
and hip pain which he believed was related to these 
surgeries.  The veteran noted that the cyst had been closed 
with a flap, which had resulted in tightening of the skin in 
that area and tenderness.

At the time of examination, the veteran's complaints 
consisted of pain in the area of the surgical scar from the 
pilonidal cyst, with episodes of draining from a pinpoint 
hole.  On physical examination, the examiner noted the 
presence of an irregular tender scar at the site of pilonidal 
cyst surgery, with the tenderness radiating out in a star-
like pattern.  There was erythema of the inferior portion of 
the 2-inch central scar.  There was also tightness of the 
skin in the area of the 2-inch central scar.  There was a 
pinpoint hole noted adjacent to the newest scar on the left 
side, although there was no active drainage and no 
expressible drainage.  The examiner rendered a relevant 
diagnosis of a pilonidal cyst, multiple surgical procedures, 
with a tender scar with mild drainage.  The examiner also 
diagnosed irritable bowel syndrome and anal fissures, but 
opined that "[i]t is unlikely that the irritable bowel 
syndrome or anal fissures are secondary to the pilonidal cyst 
and subsequent surgical repairs."

The veteran also underwent several other VA examinations for 
other disorders in February 1999.  Although these examination 
reports did not address the severity of the veteran's 
pilonidal cyst disorder itself, they are relevant in that 
they indicated that the veteran's hiatal hernia, esophageal 
reflux disease, chronic pulmonary obstruction, and 
degenerative arthritis of the cervical, thoracic and lumbar 
spine were all unrelated to the veteran's pilonidal cyst, or 
the surgical interventions related thereto.  They also 
indicated that the veteran was not suffering at that time 
from either a cardiovascular disorder or from ankylosing 
spondylitis.

Also of record is a statement dated in October 1999 from 
Thomas J. Hawk, M.D., a physician at Central Ohio 
Neurological Surgeons, a private health care facility.  The 
Board observes that the veteran recently submitted this 
evidence directly to the Board subsequent to the September 
1999 certification and transfer of the Board of the veteran's 
claims file.  Pursuant to 38 C.F.R. § 20.1304 (1999), 
additional evidence submitted within 90 days following 
certification and transfer of an appeal to the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless the benefit 
or benefits sought on appeal may be allowed without such 
referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  The Board notes that this evidence 
was received in November 1999, within 90 days following the 
September 1999 mailing of notice to the appellant that his 
appeal had been certified and transferred to the Board.  
Furthermore, the veteran's representative explicitly waived 
initial RO consideration of this evidence in a memorandum 
dated in December 1999.  The Board therefore finds that 
initial consideration of this evidence by the Board is 
appropriate.

In his October 1999 statement, Dr. Hawk noted that the 
veteran "has had a problem with an infected pilonidal cyst 
and sebaceous cyst that have caused him some significant 
distress over the years."  On physical examination, the 
examiner noted a tender scar along the medial aspect of the 
buttocks to the left of the midline and through a portion of 
the scarred area over the pilonidal cyst.  He observed that 
there appeared to be some fluctuance just beneath the skin, 
and questioned whether there was an active process going on.  
No diagnosis was rendered, as this evaluation was essentially 
a referral to another physician for further evaluation.

The Board also notes that the veteran has twice testified at 
hearings before VA personnel, including testimony before an 
RO hearing officer in June 1996 and testimony before the 
Board in September 1997.  On both occasions, the veteran 
maintained that he had undergone multiple surgeries for his 
pilonidal cyst, which had never fully healed.  He stated that 
he had constant drainage from that site, and was in constant 
pain, even when sitting, lying, or bathing.  He also 
contended that this disorder had caused multiple other 
problems, including gastro-intestinal problems such as 
irritable bowel syndrome and hemorrhoids, cardiovascular 
problems, arthritis in his back, and ankylosing spondylitis.

Despite the veteran's contention that his pilonidal cyst has 
caused multiple other conditions, the Board finds no medical 
evidence to support this claim.  On the contrary, several 
examiners have specifically opined that they were not related 
to his pilonidal cyst.  Therefore, the Board shall confine 
its analysis to the severity of the actual pilonidal cyst 
site itself.

The veteran's pilonidal cyst disorder has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7803, pursuant to which the severity of 
superficial, poorly nourished scars, with repeated ulceration 
is evaluated, and under Diagnostic Code 7804, pursuant to 
which the severity of superficial scars which are tender and 
painful on objective demonstration is evaluated.  Under both 
of these codes, a 10 percent rating is the only, and 
therefore the highest, rating available.  Since the veteran 
has already been assigned the maximum 10 percent rating, a 
rating in excess of 10 percent under either Diagnostic Code 
7803 or Diagnostic Code 7804 is not available.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
Diagnostic Code sections.  The veteran is not entitled to a 
rating under the provisions of Diagnostic Code 7800, as his 
surgical scars are not located on his head, face, or neck.  
Similarly, his scars are not the result of a burn, as is 
contemplated by Diagnostic Code 7801 and Diagnostic Code 
7802.  In addition, the evidence does not show that the scars 
limit the function of any body part, as contemplated by 
Diagnostic Code 7805, although the veteran has been assigned 
a 20 percent evaluation for damage to Muscle Group XX.  

However, the Board has also considered evaluating the 
veteran's disorder under the provisions of Diagnostic Code 
7819, pursuant to which the severity of benign new skin 
growths is evaluated.  Diagnostic Code 7819 states that such 
growths are to be rated as scars, disfigurement, etc., as for 
eczema, which is contemplated by Diagnostic Code 7806.  
Pursuant to Diagnostic Code 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

In reviewing the evidence above, the Board notes that the 
veteran has complained primarily of two symptoms - constant 
pain at the site of the scar and constant drainage.  The 
Board finds that these complaints are supported by the 
medical findings, which include repeated references to 
tenderness and pain over the entire scar itself.  
Furthermore, although the veteran's cyst area showed no 
drainage on recent VA examinations, the Board notes that the 
VA examiner who performed the September 1998 examination 
noted that the veteran's family physician had found drainage 
from sinuses which had developed around the veteran's 
surgical wound.  Furthermore, this examiner opined that 
"[the veteran's] current disability in regards to the 
pilonidal cyst appears to be associated with that of chronic 
pain associated with the tissue trauma from multiple 
surgeries and from chronic drainage from the cyst..."  In 
addition, the examiner who performed the most recent VA 
examination in February 1999 also noted the presence of 
erythema of the scar, as well as tightness of the skin around 
the surgical area as the result of multiple surgeries.  This 
examiner also diagnosed "a tender scar with mild drainage," 
although no drainage was actually found on this examination.  

In addition, the Board observes that the veteran's scar has 
been described as several inches in length, and has 
repeatedly been reopened to accommodate the eight surgeries 
the veteran has undergone for treatment of his recurrent 
cyst.  Furthermore, the veteran has suffered from many years 
of exudation at the site of the cyst, in the form of 
drainage.  Indeed, the veteran has undergone several surgical 
procedures in an effort to control this recurrent problem.  
Finally, the veteran's pilonidal cyst scar, as described in 
treatment reports and as shown in photographs submitted by 
the veteran, appears to cover an extensive area.  Therefore, 
the Board finds that the veteran's disorder more closely 
approximates the level of severity contemplated by a 30 
percent rating under Diagnostic Code 7819-7806, particularly 
since it is characterized by exudation over an extensive 
area.  

However, there is no evidence that the scar has any 
ulceration or extensive exfoliation or crusting, nor does the 
cyst or the surgical scars cause any systemic or nervous 
manifestations.  Finally, although photographs submitted by 
the veteran do show that the scar is rather large and 
unsightly, the Board finds that given the location of the 
scar and the fact that the scar itself has been found to be 
"well-healed," the Board finds that it is not 
"exceptionally repugnant."  Therefore, a 50 percent rating 
under Diagnostic Code 7819-7806 is not warranted by the 
evidence.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's pilonidal 
cyst disorder.  The Board would point out that its 
disposition of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
pilonidal cyst disability, by itself, has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  Although the veteran has undergone multiple 
corrective surgeries for his cyst, the Board notes that these 
have been spread out over a period of almost three decades.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for a pilonidal cyst 
disability is granted.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

 

